                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                     Case Number: 16-21179-CIV-MARTINEZ-GOODMAN

SILVER CROWN INVESTMENTS, LLC,
a Florida limited liability company, et al.,

       Plaintiffs,

vs.

TEAM REAL ESTATE MANAGEMENT,
LLC, a Florida limited liability company, et al.,

      Defendants.
_____________________________________/

               ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

       THIS CAUSE is before the Court upon Defendants’ Motion to Dismiss Plaintiffs’ Second

Amended Complaint and Derivative Complaint for, inter alia, lack of subject matter jurisdiction

[ECF No. 48], Plaintiffs’ Response in opposition [ECF No. 49], and Defendants’ corresponding

Reply [ECF No. 50]. After careful consideration of the requisite filings and the record, the Court

grants the motion.

I.    FACTUAL BACKGROUND

       This case arises out of a real estate project owned by Manor Glenn Investments, LLC

(“Manor Glenn”). The Plaintiffs in this action are the thirteen limited liability companies

(“LLC”) which are all members of Manor Glenn. (ECF. No 40-1, ¶ 4). All of the members of

Plaintiff LLCs, with the exception of one Texas resident, are foreign investors from Argentina.

(Id. at ¶¶ 5-33). Defendants are: (1) Manor Glenn, (2) Team Real Estate Management, LLC; (3)

Team Real Estate Development, LLC; (4) seven individual residents and citizens of Florida, who

are alleged members of Team Real Estate Development, LLC (5) Atlanta R.E. Investment Group
LLC; and (6) Team Real Estate Title Services, LLC, which are alleged to be joint ventures. The

Defendants are all alleged to be Florida Limited Liability Companies. (Id. at ¶¶ 38-53).1

         According to the allegations in the Second Amended Complaint (“SAC”), the operative

complaint in this action, in early 2014, Defendant Team Real Estate Management, LLC began

soliciting foreign investors to fund a real estate project. (Id. at ¶ 56). The project entailed forming

a manager-managed LLC called Manor Glenn, LLC, which would purchase some property in

College Park, Georgia and convert it into condominiums. (Id. at ¶¶ 35, 59). Plaintiffs allege that

Defendants contacted Plaintiffs to solicit investments, and in concert, represented to Plaintiffs

that their investment in Manor Glenn would yield a guaranteed 12% return. (Id . at ¶ 58).

         Plaintiffs further contend that Defendant Team Real Estate Management, LLC, by and

through its members and managers, solicited a total of $3.2 million from Plaintiffs and others to

capitalize Manor Glenn. Each Plaintiff purchased ownership interest in Manor Glenn at a value

of $32,000.00 for each percent of the LLC (Id. at ¶ 63). On May 6, 2014, through the Member

Interest Transfer Agreement, all ownership interest in Manor Glenn was transferred to Plaintiffs

in proportion to their investments. (ECF No. 40-1). On the same day, the Amended and Restated

Operating Agreement became effective. (ECF No. 40-2).

         Plaintiffs allege that Defendant Team Real Estate Management consistently failed to

provide an accounting of Manor Glenn, LLC. (Id. at ¶ 59). Prior to filling the lawsuit, individual

Plaintiffs made requests to Defendants for status updates and accounting of funds, including the


1
  Plaintiffs’ Amended Complaint was dismissed by this Court because Plaintiffs did not sufficiently plead the
domicile of their members. This Court noted that “while not addressed in Defendants’ Motion to Dismiss, upon
review, the Court also finds that Plaintiffs’ jurisdictional allegations as to the individual Defendants are also
deficient.” (ECF No. 39, p. 3). Even when spoon-fed the argument, Defendants’ Motion to Dismiss Plaintiffs’
Second Amended Complaint fails to argue that personal jurisdiction as to the individual defendants was
insufficiently pled. Instead, Defendants make the failed argument of lack of subject matter jurisdiction. Given that
Defendants had the opportunity to make the proper argument and that personal jurisdiction is a disfavored defense
that is waived if not raised, see Fed. R. Civ. Pro. 12(h)(1), this Court will find that personal jurisdiction exists and
proceed to evaluate the merits of the claims.

                                                         -2-
balance of the Team Real Estate Title Services, LLC’s escrow account, which were ignored. (Id.

at ¶ 66, ¶ 111). When Defendants gave Plaintiffs access to a financial spreadsheet, the records

indicated checks and bills being paid to and by unrelated entities. (Id. at ¶ 67, 110).

       Plaintiffs further allege that since the initial offering, Defendants lied to Plaintiffs. (Id. at

¶ 59). For example, Defendants represented that the purchase price of the property was

$2,482,400.80, but it was in fact $1,725,000.00. (Id. at ¶ 60). Moreover, Plaintiffs claim that

there was a willful diversion of corporate assets to the personal project of its manager as well as

grossly negligent operation and supervision of Manor Glenn. (Id. at ¶ 64). Other examples of

Defendants misconduct include: (1) committing waste by allowing the property to deteriorate

significantly until Defendants’ removal as managers in late 2015 (Id. at ¶ 65); (2) failing to start

construction (Id. at ¶ 74); (3) failing to provide security for the property (Id. at ¶ 74); (4) failing

to report in a timely manner the theft of air conditioning units that were stolen from the property

on February 23, 2015 to authorities and insurance agency (Id. at ¶ 85); (5) refusing to provide an

Examination Under Oath to Seneca Insurance concerning the theft of the air conditioning units

(Id. at ¶ 87); (6) failing to provide regular status reports (Id. at ¶ 85); (7) failing to maintain

adequate insurance coverage (Id.); (8) paying the manager a management fee in contravention of

the Operating Agreement (Id. at ¶ 80); (9) beginning the conversion of property to

condominiums in contravention of the Operating Agreement (Id.).

       As a result of the alleged wrongdoings, Plaintiffs filed this fifteen-count action alleging

breach of contract, fraud, breach of fiduciary duty in violation of Florida state law, and

accounting, among other counts. Defendants filed the instant Motion arguing that this Court

lacks subject matter jurisdiction and that Plaintiffs have failed to state a cause of action as to all

Defendants. [ECF No. 48 at 2].



                                                 -3-
II.   DISCUSSION

         Defendants move to dismiss the SAC on three grounds: (1) lack of subject matter

 jurisdiction; (2) failure to state a cause of action; and (3) failure to plead with specificity.

         When deciding Rule 12(b) motions to dismiss, a district court first addresses any

 jurisdictional challenges. See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 575 (1999); Llano

 Funding Grp., LLC v. Gallo, No. 9:14-CV-81562, 2015 WL 12791482 at *1-2 (S.D. Fla. 2015)

 (Rosenberg, J.). Therefore, this Court will address each of Defendants’ grounds for dismissal in

 the same order.

          A. Subject Matter Jurisdiction

         “A party invoking federal court’s diversity jurisdiction must allege ‘facts’ that show that

 federal subject matter jurisdiction exists.” Golden v. Jericho All-Weather Opportunity Fund,

 LLP, No. 17-CV-23241, 2017 WL 3738704, at *1 (S.D. Fla. 2017) (Scola, J.) (citing Travaglio

 v. Am. Express Co., 753 F.3d 1266,1268 (11th Cir. 2013)). Then, an opposing party can

 challenge subject matter jurisdiction either facially or factually through a 12(b)(1) motion. See

 Fed. R. Civ. P. 12(b)(1); Int’l Oil Trading Co., LTD, v. Al-Saleh, No. 11-CV-22645, 2012 WL

 13012775, at *1 (S.D. Fla. Mar. 3, 2012) (Martinez, J.). In resolving a facial challenge to subject

 matter jurisdiction, a court takes the allegations in the complaint as true and looks to see if the

 plaintiff has alleged a basis for jurisdiction. McElmurray v. Consol. Gov’t of Augusta-Richmond

 County, 501 F.3d 1244, 1251 (11th Cir. 2007); Al-Saleh, 2012 WL 13012775, at *1. On the other

 hand, in a factual challenge contesting the existence of subject matter jurisdiction in fact,

 “matters outside the pleading, such as testimony and affidavits are considered.” McElmurray,

 501 F.3d at 1251. If there is a factual challenge, then the burden is on the party invoking federal

 jurisdiction to prove that jurisdiction exists. Al-Saleh, 2012 WL 13012775, at *1.



                                                   -4-
        A federal court has subject matter jurisdiction over civil actions between “citizens of

different States and in which citizens or subjects of a foreign state are additional parties.” 28

U.S.C. § 1332(a)(3). “Citizenship is equivalent to domicile for purposes of diversity

jurisdiction.” Travaglio v. Am. Express Co., 735 F.3d 1266, 1269 (11th Cir. 2013) (internal

quotations omitted). Domicile, in turn, entails residence and an intention to remain there

indefinitely. Id.

        For purposes of determining diversity jurisdiction, the citizenship of a limited liability

corporation (LLC) is the citizenship of each of its members. Rolling Greens MPH, L.P, v.

Comcast SCH Holding, LLC, 374 F.3d 1020, 1022 (11th Cir. 2004) (per curiam); Golden, 2017

WL 3738704, at *1. If a member of an LLC is itself an LLC, the citizenship of the LLC “must be

traced through however many layers of partners or members there may be.” Orchid Quay, LLC,

v. Suncor Bristol Bay, LLC, 178 F. Supp. 3d 1300, 1304 (S.D. Fla. 2016) (Marra, J.) (quoting

Zambelli Fireworks Mfr. Co., Inc. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010)).

        Here, Defendants contest subject matter jurisdiction arguing that Manor Glenn, which is

listed in the complaint as a nominal defendant, should be realigned as a plaintiff. (ECF No. 48, p.

9). Further, Defendants contends that once Manor Glenn is realigned as a plaintiff, complete

diversity is destroyed because at the end of Manor Glenn’s management chain is Candelaria

Barrera—a Florida resident. (Id. at p. 7, 10, Ex. A-C). Defendants offer as evidence screengrabs

of public records maintained by the Florida Department of State, Division of Corporations

showing the chain of management. (Id.).

        Even if Manor Glenn is realigned as a plaintiff in this action, Defendants’ argument does

not adequately challenge jurisdiction and fails. For purposes of diversity jurisdiction, it is the

citizenship of an LLC’s members—not its managers—that is relevant. See, e.g., Rolling Greens,



                                               -5-
374 F.3d at 1022. In the SAC, Plaintiffs listed the four LLCs that are members of Manor Glenn.

(ECF No. 40, ¶ 4). Then, Plaintiffs listed the citizenship and residence of each of the members of

the LLCs (Id. at ¶¶ 5-19). All of the members are citizens of Argentina or Texas. (Id.)

Accordingly, every Plaintiff is diverse from every Defendant and thus, § 1332(a)(3) is satisfied.

        B. Failure to State a Claim

       Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a plaintiff must plead “only a

short and plain statement of the claim showing that the pleader is entitled to relief,” in order to

“give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)). While a complaint does not need detailed factual allegations, a plaintiff is nevertheless

required to present “more than labels and conclusions.” Id. “[A] formulaic recitation of the

elements of a cause of action will not do.” Id. Accordingly, a plaintiff must allege “enough facts

to state a claim for relief that is plausible on its face.” Id. at 570. Only when the pleaded facts

allow the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged is a claim facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       When considering a motion to dismiss, first a court disregards “legal conclusion[s]

couched as factual allegation[s].” Twombly, 550 U.S. at 555. Second, the remaining well-pleaded

factual allegations are taken as true, and all reasonable inferences are drawn in the light most

favorable to the plaintiff. If the plaintiff nudged his or her claim across the line from conceivable

to plausible the complaint will survive a motion to dismiss. Atmos Nation, LLC v. All Fun Gifts

Distrib., Inc., No. 16-CV- 60821, 2017 U.S. Dist. LEXIS 191671 (S.D. Fla. July 18, 2017)

(Martinez, J.) (citing Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This Court will analyze

each of Plaintiffs’ counts separately.



                                                -6-
           1. Direct Claims

                   a. Breach of Contract (Count I)

       To sustain a claim for breach of contract under Florida law, a plaintiff must sufficiently

plead “(1) a valid contract, (2) a material breach, and (3) damages.” Transunion Risk & Alt. Data

Sols. v. Maclachlan, No. 14-CV-81485, 2016 WL 777091, at *4 (S.D. Fla., Feb. 29, 2016)

(Marra, J.) (citing Murciano v. Garcia, 958 So. 2d 423, 423 (Fla. 3d DCA)). It is difficult to

make out what valid contract was allegedly breached and what were those material breaches.

       First, Plaintiffs seem to allege that they had a contractual relationship with Defendants

pursuant to their Restrictive Member Agreement and the Operating Agreement attached to the

complaint as Exhibits A and B. (ECF No. 40, ¶ 73). However, the purpose of the Restrictive

Member Agreement—which contains a merger clause—was to transfer all interest in Manor

Glenn from Atlanta R.E. Investments, LLC (who is in an allegedly in a joint venture with Team

Real Estate Management) to Plaintiffs. (ECF No. 40-1). Plaintiffs have not alleged that the

transfer of interest in Manor Glenn did not occur. Therefore, there is no alleged breach of the

Restrictive Member Agreement.

       Second, Plaintiffs allege Defendants breached the Operating Agreement, attached to the

complaint as Exhibit B. An operating agreement is a contract that establishes “a more

complicated and nuanced set of contractual rights and duties.” Dinuro, 141 So. 3d at 741. “The

precise terms of the [operating] agreement are critical in determining whether a party has

breached a contractual duty.” Demir v. Schollmeier, 199 So. 3d 442, 445 (Fla. 3d DCA 2016)

(internal quotations omitted).

       Here, the Operating Agreement is between Manor Glenn Investments, LLC and its

members, the Plaintiffs. (See ECF No. 40-2, p. 3). The Operating Agreement appoints Team Real



                                              -7-
Estate, LLC as manager and imposes both duties and limitations on its powers. (See Id., p. 3, 16-

18). The Operating Agreement, however, makes no mention of individual Defendants alleged to

be members of Team Real Estate Management. Plaintiffs allege that “by reason of their position

as members, managers, directors, officers, and/or fiduciaries of Team Real Estate[] and because

of their ability to control the business, corporate and financial affairs of Manor Glenn” each of

the individual defendants owed duties to Manor Glenn. (ECF No. 40, ¶ 47). These allegations are

however, conclusory; Plaintiffs allege no facts that could support a plausible finding that the

individual Defendants had a valid contract with Plaintiffs. Accordingly, Plaintiffs did not

sufficiently plead a breach of contract claim—and therefore, this Count is dismissed.

                   b. Breach of Fiduciary Duty in Violation of Fla. Stat. § 605.04091 (Count
                      II)

       From the outset, Defendants assert that Plaintiffs’ breach of fiduciary duty in violation of

Fla. Stat. § 605.04091 is a derivative claim. Further, Defendants argue Plaintiffs’ SAC contains

no allegations showing Plaintiffs complied with the statutory requirements to prosecute a

derivative claim under Fla. Stat § 605.0802 and, therefore, the claim must be dismissed. (ECF

No. 48, p. 13). Defendants rely on Dinuro Investments, LLC v. Camacho, 141 So. 3d 731 (Fla. 3d

DCA 2014).

       In Dinuro, the court articulated the controlling test for whether claims should be brought

directly or derivatively. A claim can be brought directly “only if (1) there is a direct harm to the

shareholder or member such that the alleged injury does not flow subsequently from an initial

harm to the company and (2) there is a special injury to the shareholder or member that is

separate and distinct from those sustained by the other shareholders or members.” Dinuro, 141

So. 3d at 739-40. Plaintiffs, however, do not have to satisfy this two-prong test “if there is a

separate duty owed by the defendant(s) to the individual plaintiff under contractual or statutory

                                               -8-
mandates.” Id. at 740. See ECOmed, LLC v. Asahi Kasei Medioal, Co., No. 16-cv-62301, 2017

U.S. Dist. LEXIS 65858 (S.D. Fla. April 28, 2017) (Zloch, J.) (finding members of LLC could

not bring direct claims against a corporation they had an agreement with because they did not

satisfy the two prong-test articulated in Dinuro nor had they alleged a contractual or statutory

duty); Smith v. Williams, No. 5:14-cv-144-RS-EMT, 2015 U.S. Dist. LEXIS 1046, at *2-3 (N.D.

Fla., Jan. 6, 2015) (barring LLC member’s direct claim against another LLC member because his

injury stemmed from the devaluation of the company). Although some portions of the Florida

Revised Limited Liability Company Act had already been enacted, the Dinuro court did not

address the Act.

       The Florida Revised Limited Liability Company Act provides that “a member

maintaining a direct action under this section must plead and prove an actual or threatened injury

that is not solely the result of an injury suffered or threatened to be suffered by the limited

liability company.” Fla. Stat. § 605.0801. In Ferk Family, LP v. Frank, the same court that

decided Dinuro, found that under the revised act, plaintiffs can still bring direct claims without

meeting the two-prong test because there was a separate contractual duty owed by the

defendants to the plaintiffs. 240 So.3d 826, 827-829 (Fla. 3d DCA, 2018) (emphasis added). See

also Fritz v. Fritz, 219 So.3d 234 (Fla. 3d DCA, 2017). However, the express terms of the statute

seem to do away with the separate statutory duty exception articulated in Dinuro. Accordingly,

only if there is a contract—like an LLC’s operating agreement—allowing plaintiff members to

bring direct claims against other members or managers, can a plaintiff bring a direct action

without needing to satisfy the two-prong test.

       Here, Plaintiffs allege that due to the breaches of fiduciary duties, “the funds and assets

of MANOR GLENN are being mismanaged and wasted, and/or diverted – thereby resulting



                                                 -9-
capital losses to the Plaintiffs.” (ECF No. 40, ¶ 89). Moreover, “Plaintiffs have been damaged in

amounts equal to their rightful ownership of the company, loss of use of investment income, loss

of promised profits.” (Id.). These allegations fail to show that Plaintiffs’ capital losses are a

direct injury to the Plaintiffs and not a result of the loss of value of Manor Glenn. See Dinuro

141 So.3d at 740 (holding that member of LCC lacked standing to bring a direct action against

two other LLC members because his injury, a loss of the money he invested in the LCC, was a

result of the total devaluation of the LLC); Lewis v. Seneff, 654 F. Supp. 2d 1349, 1364 (S.D. Fla.

2009) (finding that when limited partners are damaged “to the extent of their proportionate

interest in the partnership” the harm to the partner is indirect and the partner cannot bring a direct

action). Moreover, there is nothing in Manor Glenn’s Operating Agreement that provides for

members to directly sue managers. See (ECF No. 40-2, pp. 14-18.). Therefore, Plaintiffs must

bring this claim derivatively.

       For a member of an LLC to bring a derivative claim against an LLC’s manager, the

member must comply with Fla. Stat. § 605.0802’s prerequisites:

       (1) The member first makes a demand on … the managers of a manager-managed
       limited liability company requesting that the managers … cause the company to
       take suitable action to enforce the right, and the managers … do not take action
       within a reasonable time, not to exceed 90 days; or

       (2) A demand under subsection (1) would be futile, or irreparable injury would
       result to the company by waiting for … the managers to take action to enforce the
       right in accordance with subsection (1).

       The law provides for pre-suit demands “to give corporate directors an opportunity to

correct any internal abuses without lawsuit” thereby conserving company and judicial resources.

McCabe v. Foley, 424 F. Supp. 2d, 1315, 1319 (M.D. Fla. 2006). Accordingly, Federal Rule of

Civil Procedure 23.1(b)(3) requires that a plaintiff bringing a derivative claim and asserting that




                                                - 10 -
a pre-suit demand would have been futile, must plead futility with particularity. 2 See F. R. Civ.

Pro. 23.1(b)(3); Firehouse Gallery, LLC v. Phillps, No. 8:09-CV-698-T-17-MAP, 2009 U.S.

Dist. LEXIS 113476, at *12-13 (M.D. Fla., Nov. 19, 2009) (finding that an LLC member could

not bring a derivative claim because he did not plead with particularity demand futility). “The

adequacy of the pleading is determined by the law of the state of incorporation.” McCabe, 424 F.

Supp. 2d at 1319.

        In Firehouse Gallery, LLC v. Phillips, the plaintiff brought a derivative claim belonging

to a Delaware LLC without alleging a pre-suit demand. No. 8:09-cv-698-T-17-MAP, 2009 WL

4015575, at *4 (M.D. Fla., Nov. 19, 2009). Therefore, the plaintiff had to allege with

particularity in his complaint why demand would be futile. Id. The court found that member-

managed LLCs were sufficiently analogous to corporations and applied the Delaware standard

for pleading futility with particularity. Id. Under Delaware law, a plaintiff must provide

particularized factual allegations which establish that a majority of the directors cannot utilize

independent and disinterested business judgment in responding to a demand. Id. at *5 (internal

quotations marks omitted); In Re Mako Surgical Corp. Derivative Litig., No. 12-cv-61238, 2013

U.S. Dist. LEXIS 195399, at *2 (S.D. Fla., June 6, 2013) (Cohn, J.). Since the plaintiff had not

pled particularized facts showing that the defendant director was an interested member or lacked

independence, the court dismissed the count as not properly pled under FRCP 23.1. Id.; See In

Re Mako Surgical Corp. Derivative Litig., No. 12-cv-61238, 2013 U.S. Dist. LEXIS 195399, at

*3-4 (S.D. Fla., June 6, 2013) (Cohn, J.) (finding that alleging demand would be futile because

defendants “faced a substantial likelihood of liability” for causing or allowing the company to

commit the injurious acts as insufficient to challenge defendants’ independence or disinterest.)


2
  Neither party makes a FRCP 23.1 argument. While under FRCP 23.1 plaintiffs are required to plead with
particularity, what is sufficient to meet that higher standard is dictated by the law of the state of incorporation.

                                                      - 11 -
       Here, Plaintiffs simply allege that a § 605.0802 pre-suit demand to Defendants would

have been futile because Defendants had a guilty participation in the wrongs complained of.

(ECF. No. 40, ¶ 68). Plaintiffs however, do not allege what specific acts each Defendant

committed which contributed to Plaintiff’s injury. This is analogous to stating that Defendants

“faced a substantial likelihood of liability” which, by itself, is insufficient to establish that a pre-

suit demand would be futile. See In Re Mako, 2013 U.S. Dist. LEXIS 195399, at *3-4. Next,

Plaintiffs allege because Defendants were removed from Manor Glenn’s management on

December 16, 2015, and no longer control Manor Glenn, demand would be futile. See (ECF. No.

40, ¶ 70; ECF No. 40-3). Plaintiffs cite no law, nor did this Court’s research reveal any law,

supporting this proposition. Accordingly, considering: (1) underlying policy supporting pre-suit

demands, (2) the heightened pleading requirements under FRCP 23.1(b)(3); (3) the controlling

standard under Delaware law—which is routinely applied by Florida courts faced with this issue;

and (4) the lack of cited case law supporting Plaintiffs’ proposition, this Court dismisses this

count for Plaintiffs’ failure to comply with the requirements to prosecute a derivative action

under Fla. Stat. § 605.0802.

                   c. Fraudulent Inducement (Count III)

       First, Defendants argue that Plaintiffs lack standing to assert a direct claim for fraudulent

inducement. (See ECF No 48, p. 14). Again, under the Dinuro test, Plaintiffs must show that (1)

there is a direct harm to Plaintiffs such that the alleged injury does not flow subsequently from

an initial harm to the company and (2) there is a special injury to the Plaintiffs that is separate

and distinct from those sustained by the non-plaintiff members. See Dinuro, 141 So. 3d at 739-

40. Here, Plaintiffs allege that the fraudulent statements and omissions were made to induce the

Plaintiffs investment in Manor Glenn and makes no mention of whether those fraudulent



                                                 - 12 -
statements were also made to induce the non-plaintiff members. The Plaintiffs allegations likely

satisfy the direct harm requirement. Daccache v. Quiros, No. 16-cv-21575, 2018 WL 2248409,

at *7 (S.D. Fla., May 15, 2018) (Moreno, J.) (finding that plaintiffs alleged reliance on fraudulent

omissions which induced them to purchase their limited partnership interests occurred prior to

any harm to the limited partnership and therefore likely satisfied the Dinuro direct harm

requirement). Considering the SAC in light most favorable Plaintiffs, this Court will assume that

a lack of an allegation that the non-plaintiff members were also fraudulently induced to invest in

Manor Glenn through Defendants’ fraudulent statements and/or omissions establishes that

Plaintiffs suffered a special injury. See id., at *7 (finding that because plaintiffs brought suit as

putative class action alleging that more than 800 individuals were harmed by defendants actions

they did not establish their injuries were separate and distinct from those suffered by other

investors); Strazzulla v. Riverside Banking Co., 175 So. 3d 879, 885-86 (Fla. 4th DCA, 2015)

(finding that plaintiff’s alleged injury of being fraudulently induced to not sell their stock was

distinct from any injury suffered by other shareholder who did not receive the same

representations).

       Even if Plaintiffs have standing to bring a direct claim for fraudulent inducement,

Plaintiffs have not sufficiently pled their claim under the controlling Fed. R. Civ. Pro. 9(b)

pleading standard. (“In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.”) The Eleventh Circuit has explained:

       The particularity rule serves an important purpose in fraud actions by alerting
       defendants to the 'precise misconduct with which they are charged' and protecting
       defendants 'against spurious charges of immoral and fraudulent behavior.'" The
       application of Rule 9(b), however, "must not abrogate the concept of notice
       pleading." Id. Rule 9(b) is satisfied if the complaint sets forth "(1) precisely what
       statements were made in what documents or oral representations or what
       omissions were made, and (2) the time and place of each such statement and the
       person responsible for making (or, in the case of omissions, not making) same,

                                               - 13 -
       and (3) the content of such statements and the manner in which they misled the
       plaintiff, and (4) what the defendants obtained as a consequence of the fraud.”

Ziemba v. Cascade Int'l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001) (internal citations omitted).

Moreover, while Plaintiffs need not pinpoint the exact moment the fraudulent statements and/or

omissions were made, they must provide “a sufficiently narrow time frame from which

defendants could derive notice as to when the representations were made.” Gasltadi v. Sunvest

Cmtys. USA, LLC, 637 F. Supp. 2d 1045, 1059 (S.D. Fla. 2009) (Altonaga, J.).

       Here, Plaintiffs allege that “Defendants, acting individually and on behalf of various

entities, made fraudulent misrepresentations or omissions to the Plaintiffs regarding material

facts including, but not limited to, the Development’s operations, financial condition, ownership,

debt….” (ECF No. 40, ¶ 92). As misrepresentations, Plaintiffs allege that (1) when soliciting

investments, Defendants represented that Plaintiffs would receive 12% guarantee return on their

investment and (2) Defendants represented that the purchase price of property as $757,400.80

over the actual purchase price. (Id, ¶¶ 93, 95). Plaintiffs allege simply that the fraudulent

statements and/or omissions were made “in 2014” and fail to identify which Defendant made the

statement, where, to which Plaintiff, and why those statements were in fact fraudulent. (Id, ¶¶ 56,

58, 62-63, 90-101). These allegations do not sufficiently give Defendants fair notice of the claim

against them. See Zarella v. Pac. Life Ins., Co, 755 F. Supp. 2d 1218, 1223 (S.D. Fla. 2010)

(Cohn, J.) (dismissing all of plaintiff’s fraud-based claims, including a fraudulent inducement

claim, because the complaint “fail[ed] to identify the time and place of the alleged statements

regarding the insurance policies, who made those statements, and what information [defendant’s]

had or could have had in its possession to indicate that the statements were false when made.”);

Medalie v. FSC Sec. Corp., 87 F. Supp. 2d 1295, 1307 (S.D Fla. 2000) (Gold, J.) (plaintiff

successfully plead fraud by alleging: the name of agent which made fraudulent

                                              - 14 -
misrepresentations, the two specific locations where the representations were made, a six month

time frame of when the representations were made [which the court found sufficiently narrow

because the alleged misrepresentations occurred ten years before the lawsuit] and quoted and/or

paraphrased the material misrepresentations made.).

        Plaintiffs contend that they are unable to provide more details about the fraudulent

inducement because they have not had an opportunity to conduct discovery. (ECF No. 49, p. 12).

While this Court sympathizes, it cannot allow Plaintiffs “to file such a general claim and then

attempt to discover unknown wrongs later in the litigation process.” Zarrella, 755 F. Supp. 2d at

1224. Accordingly, Plaintiffs have not pled fraudulent inducement with the requisite particularity

and, thus, the count should be dismissed.

                    d. Accounting (Count IV)

        “An accounting is best understood as a remedy for a cause of action, not as a cause of

action in its own right.” Zaki Kulaibee Establishment v. McFliker, 771 F.3d 1301, 1310 n.21

(11th Cir. 2014). An accounting is appropriate in every case where a party shows the existence of

a fiduciary relation. Id. at 1311; Pals Grp., Inc. v. Quiskeya Trading Corp., No. 16-CV-23905,

2017 U.S. Dist. LEXIS 141815, at *10-11 (S.D. Fla. 2017) (Goodman, J.). Here, there is a

statutory fiduciary relation between Defendants—as managers of Manor Glenn—and

Plaintiffs—as members of Manor Glenn. Fla. Stat. 605.04091. Accordingly, this Court will not

dismiss this count for failure to state a claim.

                    e. Inspection of Books and Records under Fla. Stat. 605.0411 (Count V)

        Plaintiffs cannot bring their claim under Fla. Stat § 605.0411 because that section became

effective in May 10, 2016. Defendants were removed as managers on December 16, 2015. (ECF

No. 40-3). Accordingly, Defendants’ conduct is not governed by § 605.0411, but by § 608.4101.



                                                   - 15 -
This section affords Plaintiffs, as members of the LLC, the right to inspect and copy records. Fla.

Stat. § 608.4101(2). A limited liability company shall provide members: “[w]ithout demand,

information concerning the limited liability company’s business or affairs reasonably required

for the proper exercise of the member’s rights ….” Fla. Stat. §608.4101(2)(a). See Merovich v.

Huzenman, 911 So. 2d 125, 127 (Fla. 3d DCA 2005) (applying Fla. Stat. § 608.4101 to manager

of an LLC, even when text of the statute imposes duty on the LLC, and denying dismissal of

count).3 Moreover, Section 10.2 of the Operating Agreement provides:

        The Manager shall maintain or cause to be maintained complete and accurate
        books of account and records of the Company’s affairs at the Company’s
        principal office and each Member shall have the right to inspect the Company’s
        books and records at any reasonable time during normal business hours upon
        advance written notice to the Manager.

(ECF No. 40-2, p. 20). Plaintiffs allege that various Plaintiffs made oral and written requests to

Defendants to inspect the books and records of the Manor Glenn in order to determine the value

of Plaintiffs’ right, entitlement and ownership. (ECF. No. 40, ¶¶ 120, 125). These requests were

ignored. (Id.). On December 16, 2015, Plaintiffs made a formal demand for an accounting and

for Defendants to turn over the Manor Glenn’s books. (ECF No. 40-3). Defendants’ response to

the request was allegedly “woefully inadequate and non-responsive.” (Id., ¶ 121). Further,

Plaintiffs allege that Defendants have control over the books and records requested by Plaintiffs.

        Defendants cite to Omes v. Ultra Enterprise, Inc., to support two propositions. 116 So.

3d, 633, 635-36 (Fla. 3d DCA 2013). First, a corporation is not obligated to prepare a record that

does not exist to satisfy a shareholders’ statutory inspection rights. Id. at 636. Here, however,

Defendants do not claim that the records Plaintiffs seek do not exist. Second, “the statutory

inspection rights of a shareholder are not tantamount to a free-ranging bill of discovery for

3
  Fla. Stat. § 605.0410, which replaced § 608.4101, expressly imposes the duty to keep records and allow members
to inspect them on managers of manager-managed LLCs. This tends to show that the Merovich court was correct in
imposing a duty on the managers even though the statute expressly imposed a duty on the LLC.

                                                    - 16 -
corporate financial records.” Id. at 635-36. In Omes, the court denied appellants request for

further records because it found that the lower court had afforded appellant ample access to the

records he was statutorily entitled to inspect. Id. At the motion to dismiss stage, this Court must

take as true Plaintiff’s allegations that Defendants’ response to the demand for inspection was

inadequate and, therefore, Plaintiffs have not been afforded access to the records they have a

statutory right to inspect. Accordingly, this court will not dismiss this count for failure to state a

claim.

             2. Derivative Claims

         As previously stated, pursuant to Fla. Stat. § 605.0802, to bring a derivative claim, an

LLC member must make a pre-suit demand or, in the alternative, plead with particularity why a

demand would be futile. See, supra. As stated above, Plaintiffs in this case failed to plead

demand futility with particularity. Therefore, Plaintiffs have not met the requirements to

prosecute a derivate claim under Florida law and all of their derivative claims should be

dismissed.

         Assuming arguendo that Plaintiffs’ pre-suit demand had been satisfied, each derivative

count would still be dismissed for the following reasons.

                   a. Breach of Fiduciary Duty (Counts VI-XII; Count XV)

         Counts VI-XIII allege a breach of fiduciary duty by Defendants Valeria Seminara,

Chrisitan Finkelberg, Lidia Salerno, Andres Robert Finkelberg, Ruben Santurian, Diego Besga,

and Alex Nahabetian. Each count is identical; Plaintiffs simply switch out the Defendants’

names. (See ECF No. 40, pp. 26-36). To sustain a claim for breach of fiduciary duty under

Florida law, a plaintiff must sufficiently plead (1) the existence of a fiduciary duty, (2) breach of




                                                - 17 -
a fiduciary duty, and that the breach proximately caused the plaintiff’s damages. Gracey v.

Eaker, 837 So. 2d 348, 353 (Fla. 2002); Doshi v. Cagle Road Land, LLC, *8 2018 WL 1796224.

       Accordingly, in a set of identical five paragraph counts, Plaintiffs allege: (1) Defendants

owed both a common law and a statutory fiduciary obligation, (2) Defendants breached that duty,

and (3) that breach proximately caused Plaintiffs’ injury. (See, e.g, ECF No. 40, ¶¶ 133-137).

Plaintiffs fail to allege facts that could show this Court that each individual Defendant is

plausibly liable for a breach of fiduciary duty.

       Plaintiffs’ claim against Defendant Team Real Estate Title Service, LLC for breach of

fiduciary duty also fails. Plaintiffs assert that Team Real Estate Title Service, LLC “held

positions of trust with regard to Manor Glenn and therefore had respective fiduciary duties….”

(ECF No. 40, ¶ 178). Further, Plaintiffs state that Defendant breached its duties by “failing to

properly supervise the disbursements of the investors’ monies in violation of standard general

practices in the real estate development industry.” (Id. at ¶ 180). Again, Plaintiffs fail to allege

facts from which this court can draw a reasonable inference of liability. Accordingly, this Court

dismisses this count.

                   b. Negligence (Count XIII)

       Plaintiffs’ claim for negligence suffers the same defects as the preceding counts for

breach of fiduciary duty. To sustain a claim for negligence a plaintiff must show that “(1)

defendants owe plaintiffs a duty, (2) defendants breached the duty, (3) defendants’ breach

injured plaintiffs, and ‘(4) [plaintiffs'] damage [was] caused by the injury to the plaintiff as a

result of the defendant's breach of duty.’" Resnick v. AvMed, Inc., 693 F.3d 1317, 1325 (11th Cir.

2012) (quoting Delgado v. Laundromax, Inc., 65 So. 3d 1087, 1089 (Fla. 3d DCA 2011)).

Plaintiffs allege that Defendants “negligently failed to perform their duties,” and that “as a direct



                                                   - 18 -
and proximate result of Defendant Director’s breach of his fiduciary duties,” Plaintiffs and

Manor Glenn have suffered monetary losses and damages to reputation, business operations, and

goodwill. (ECF No. 40, ¶ 170-172). Again, Plaintiffs do not allege sufficient facts to state a

plausible claim for relief. Accordingly, this count is dismissed.

                   c. Unjust Enrichment (Count XIV)

       Defendants argue that Plaintiffs unjust enrichment count must be dismissed because

Plaintiffs cannot pursue a quasi-contract claim for unjust enrichment if an express contract exists

between the parties. (ECF No. 48, p. 17). This proposition, while true, is only operative upon a

showing that an express contract exists—not upon a mere allegation of an express contract.

Samana, Inc. v. Lucena, 156 F. Supp. 3d 1373, 1374 (S.D. Fla. 2016) (Williams, J.) Thus,

“[u]ntil an express contract is proven, a motion to dismiss a claim for unjust enrichment on these

grounds is premature.” Martorella v. Deutsche Bank Nat'l Trust Co., 931 F. Supp. 2d 1218, 1228

(S.D. Fla. 2013) (Marra, J.).

       Here, attached to the Plaintiffs’ SAC is the Operating Agreement between Manor Glenn

and its members. The Operating Agreement appoints Defendant Team Real Estate Management

as the Manor Glenn’s manager and both assigns its duties and restricts its powers. While some

provisions designate for what Defendant Team Real Estate is authorized to use Manor Glenn’s

resources for—since there are other grounds to dismiss the claim—this Court will assume that

the Operating Agreement is not an express contract on the subject matter.

       Therefore, the court evaluates the elements of an unjust enrichment claim. “In Florida,

the elements of a claim for unjust enrichment are: (1) a benefit conferred upon the defendant by

the plaintiff; (2) appreciation by the defendant of such benefit; and (3) acceptance and retention

of such benefit by the defendant under such circumstances that it would be inequitable for him to



                                               - 19 -
retain it without paying the value thereof.” Melton v. Century Arms, Inc., 243 F. Supp. 3d 1290,

1306 (S.D. Fla. 2017) (Moreno, J.).

       Plaintiffs claim that “by utilizing the substantial monetary investments made by Plaintiff

members to capitalize Manor Glenn, and then engaging in the wrongful acts enumerated above

for their own personal profit and gain,” Defendants acting in concert accepted the benefit

conferred, and squandered Plaintiffs’ investment. Therefore, it would be unfair under the

circumstances for the Defendants to keep the benefit. (ECF No. 40, ¶ 174).

       Once again, Plaintiffs provide no factual allegations and rely on reincorporating the first

seventy one paragraphs of their complaint. Perhaps the most relevant paragraph, in the seventy-

one paragraphs Plaintiffs incorporated, is paragraph sixty-four, which alleges there was a “willful

diversion of corporate assists to the personal projects of its managers” and that “the unlawful acts

engaged in by Manor Glenn’s directors, from which they derived improper personal benefit, are

in violation of the good faith requirement of § 605.04901.” (Id., ¶ 64). Paragraph sixty-four

suffers from the same defect as most paragraphs in Plaintiffs’ complaint—it is conclusory.

       Moreover, while plaintiffs are allowed to plead a breach of contract claim and, in the

alternative, an unjust enrichment claim, that is not what Plaintiffs have done here. Count XIV

does not say that it is pled in the alternative and it is based on the same facts as Plaintiffs breach

of contract claim. See Coleman v. CubeSmart, No. 16-CV- 25009, 2018 U.S. Dist. LEXIS

91976, at *35 (S.D. Fla., May 31, 2018) (Martinez, J.) (dismissing an unjust enrichment claim

because count did not state that the claim was plead in the alternative, and the claim was based

on the same predicate common facts underlying the other counts.). Accordingly, Plaintiffs have

not sufficiently pled a claim for unjust enrichment. As a result, this Court dismisses Count XIV

of the SAC.



                                                - 20 -
        C. Shotgun Pleading

       Finally, this Court notes that Plaintiffs’ SAC is a shotgun complaint. Shotgun pleadings

undermine the basic purpose of the Rules of Federal Procedure. Gilroy v. City of Fort Pierce,

No. 16-cv-14521, 2018 U.S. Dist. LEXIS 44493, at *4-5 (S.D. Fla. Mar. 16, 2018) (Martinez, J.).

Accordingly, “when a complaint constitutes a shotgun pleading, a court should strike or dismiss

it.” Id. at *5. See Jovine v. Abbott Laboratories, 795 F. Supp. 2d 1331, 1337 (S.D. Fla. 2011)

(Cohn, J.). The Eleventh Circuit has listed the four most common types of shotgun pleadings:

       Though the groupings cannot be too finely drawn, we have identified four rough
       types or categories of shotgun pleadings. The most common type — by a long
       shot — is a complaint containing multiple counts where each count adopts the
       allegations of all preceding counts, causing each successive count to carry all that
       came before and the last count to be a combination of the entire complaint. The
       next most common type, at least as far as our published opinions on the subject
       reflect, is a complaint that does not commit the mortal sin of re-alleging all
       preceding counts but is guilty of the venial sin of being replete with conclusory,
       vague, and immaterial facts not obviously connected to any particular cause of
       action. The third type of shotgun pleading is one that commits the sin of not
       separating into a different count each cause of action or claim for relief. Fourth,
       and finally, there is the relatively rare sin of asserting multiple claims against
       multiple defendants without specifying which of the defendants are responsible
       for which acts or omissions, or which of the defendants the claim is brought
       against. The unifying characteristic of all types of shotgun pleadings is that they
       fail to one degree or another, and in one way or another, to give the defendants
       adequate notice of the claims against them and the grounds upon which each
       claim rests.

Weiland v. Palm Beach County Sheriff's Office, 792 F.3d 1313, 1322-23 (11th Cir. 2015).

       Although Plaintiffs’ SAC does not fit neatly into one of the four categories outlined

above, it enjoys a combination of the characteristics condemned by the Eleventh Circuit. First, in

every count Plaintiffs re-allege and incorporate paragraphs 1-71. Paragraphs 1-55 pertain

primarily to jurisdiction and should not be incorporated into any of the counts. Paragraphs 56-71

labeled “Background Facts” are, for the most part, conclusory, vague, and not material to every

count they are incorporated into—the second evil identified above. Further, like in the fourth

                                              - 21 -
  category above, Plaintiffs assert multiple claims against the Defendants without identifying

  which of the defendants are responsible for which act or omission.

            Despite this Court’s ability to dismiss Plaintiffs’ SAC in its entirety as a shotgun

  pleading, the Court addressed all of Defendants’ bases for dismissal. See Jovine, 795 F. Supp. 2d

  at 1337 (dismissing the entire complaint as a shotgun pleading, but addressing the merits of each

  count).

III.    CONCLUSION

            For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

            1.     Defendants Motion to Dismiss Plaintiffs’ Second Amended Complaint [ECF No.

  48] is GRANTED;

            2.     Plaintiffs’ Second Amended Complaint for Damages and Derivative Complaint

  [ECF No. 40] is DISMISSED WITHOUT PREJUDICE AS TO ALL DEFENDANTS.

            3.     This action is CLOSED, and all pending motions are DENIED AS MOOT.

       DONE AND ORDERED in Chambers at Miami, Florida, this 29th day of September, 2018.



                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
  Copies provided to:
  All Counsel of Record
  Magistrate Judge Goodman




                                               - 22 -
